Citation Nr: 0008196	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of a 
thoracic spine disability, rated at 10 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


INTRODUCTION

The veteran had active service from August 1974 to July 1975.

This appeal arises from a January 1995 rating decision in 
which the RO denied entitlement to an increased evaluation in 
excess of 10 percent for the veteran's thoracic spine 
disability.  In June 1998, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  
Because it remains denied, the claim has been returned for 
adjudication.

In April 1999, the examiner stated that residuals of the 
veteran's thoracic spine disability made it difficult for him 
to perform the average gainful employment in any occupation.  
In Floyd v. Brown, 9 Vet. App. 88, 95 (1996) the United 
States Court of Appeals for Veterans Claims (Court) found 
that when an extraschedular grant may be in order, that issue 
must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1999).  In this 
case, the RO has not yet addressed whether referral for an 
extraschedular evaluation is in order; consequently, the 
matter is referred to the RO.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  The veteran's thoracic spine disability is manifested by 
severe pain without evidence of ankylosis, demonstrable 
deformity of the vertebral body, or cord involvement.

3.  Although the disability is productive of severe pain with 
fatigability, which cause significant functional impairment, 
the maximum schedular rating allowable has already been 
assigned.



CONCLUSION OF LAW

The schedular criteria for entitlement to an increased rating 
in excess of 10 percent for residuals of a thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, Part 4, Diagnostic 
Code 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA, therefore, has a duty to assist him in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the pertinent 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal and adequately developed.  Id. 

The veteran asserts that his disability has increased in 
severity and entitlement to an increased evaluation in excess 
of 10 percent is warranted.  VA law and regulations provide 
that disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Caselaw also provides that where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (1999).  The elements 
to be considered primarily include the reduction in the 
joint's normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion 
is also a factor of disability.  38 C.F.R. § 4.40.  

Regarding the thoracic spine, the regulations provide that 
slight limitation of motion of the dorsal spine is evaluated 
as noncompensably disabling, and moderate or severe 
limitation of motion of the dorsal spine is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.

The Rating Schedule also provides that a 100 percent 
evaluation is warranted for a vertebra fracture with cord 
involvement and the veteran is bedridden or requires long leg 
braces.  With lesser involvements, the disability is rated 
for limited motion and nerve paralysis; special monthly 
compensation also should be considered.  A vertebra fracture 
without cord involvement but with abnormal mobility which 
requires a neck brace (jury mast) warrants a 60 percent 
evaluation.  Other cases are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  This provision 
also provides that ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

Ankylosis of the dorsal spine if favorable warrants a 20 
percent evaluation and if unfavorable warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that the currently assigned 10 
percent evaluation for the veteran's residuals of a thoracic 
spine disability is appropriate and entitlement to a 
schedular rating in excess of 10 percent is not warranted.  

In this case, the Board is cognizant of the service medical 
records showing that in January 1975 and early February 1975 
the veteran complained of pain of the thoracic spine and 
indicating that the veteran had a fracture of T11, although 
later reports in February 1975 indicate that there was a 
question of thoracic spine injury with conflicting reports as 
to whether a compression fracture existed in T-7, T-8, or T-
11.  On Medical Board examination in April 1975, radiographs 
of the thoracic spine were within normal limits.  

The post-service medical reports show that the veteran was 
hospitalized on two separate occasions in March 1976.  On 
admission, the veteran complained of back pain and said that 
he incurred fractures of the thoracic spine while in service.  
The discharge summary shows that examination revealed 
tenderness over the thoracic area; however, x-rays of the 
thoracic spine were within normal limits for the veteran's 
age and no signs of nerve involvement as with a disc were 
noted.  Included within the hospital reports is a March 1976 
tomogram of the T-9 area, confirming that the irregular 
appearance to the anteroinferior aspect of T9 was in fact a 
vertebral apophysis which was unfused and a normal variant in 
a patient of his age.  No evidence of neoplastic, 
inflammatory disease was observed.  The radiographic report 
showed normal pedicles and paraspinous soft tissues with no 
evidence of compression fractures or disc space narrowing.  
Mild irregularity along the inferior anterior aspect of T9 
felt to represent a normal vertebral apophysis was seen.  The 
discharge diagnosis made during the veteran's first period of 
hospitalization was chronic back pain.

Medical reports from the Smith Clinic dated in March 1976 
show continued treatment for complaints of pain and 
tenderness of the thoracic spine.  The reports document an 
impression of probable muscular back pain with some 
psychogenic component.  Additionally, medical reports from 
Phillips County Hospital show that in June 1979, the veteran 
was admitted for observation after being in a car accident.  
However, even at that time, x-ray findings disclosed no 
evidence of definite fractures.  The anterior margins of 
several of the vertebral bodies were irregular, likely due to 
defects of the apophyseal ring, acquired or developmental, 
and no paraspinal soft tissue swelling was identified.  
Progress notes contained a notation of history of old 
compression fracture of D-11.  

In January 1980, R.M.W., M.D., acknowledged that the veteran 
was hospitalized in July 1979 in Phillips County Hospital, 
after being injured in a pick-up accident and feeling locking 
and pain of the back.  The physician added that the veteran 
was injured in 1975 while lifting a casing for a pump and at 
that time, he had a compression fracture of the dorsal spine, 
D-11.  The physician also stated that he felt that the 
veteran had detected additional pathology and there had been 
x-ray changes from his original injuries in 1975 to his 
reinjuries in 1979.

In a March 1980 statement, P.M.M., M.D., noted that the 
veteran had a history of an injury to his back on two prior 
occasions.  The veteran's back was tender to touch and 
although he had full range of motion he had a great deal of 
pain.  Neurological defects were not detected and there was 
no evidence of deformity.  He added upon review of x-ray 
findings, he saw no reason why the veteran had such marked 
disability of the neck and although he thought the veteran 
was markedly impaired, he believed it was from an organic 
illness of the back.

Also of record is an April 1980 x-ray report showing 
prominent osteophytes with perhaps lateral wedging of T-11 of 
the left side and that the T-8 vertebral body had a non-union 
of the anterior-inferior margin, which could be developmental 
or traumatic.  The report also showed that T-11 was minimally 
wedged as was the L-1 vertebral body, which also could have 
been developmental or traumatic.  No other significant 
findings were identified.

A September 1980 VA consultation reports shows that the 
veteran stated that he was unable to lift and had constant 
pain.  The veteran related the pain to an old trauma.  
Although examination revealed a great deal of overlay as far 
as his back was concerned and his back was stiff with a 
markedly restricted range of motion, physical examination was 
otherwise normal.  X-rays revealed an old Shermann's disease 
and a lack of fusion of the plate of one of the dorsal 
vertebra.

In September 1980, a VA examiner, when interpreting the April 
1980 x-ray report, stated that most of the changes seen were 
attributable to old disease of the ring apophyses, which are 
usually developmental in nature due to abnormal development 
and plates of the 8th vertebra.  This was especially 
noticeable in T-8 and the other lower thoracic regions while 
the lumbar vertebra appeared relatively normal.  The examiner 
added that wedging changes of some of the lower thoracic 
vertebrae were present and that he would attribute those 
changes to developmental pathology rather than acquired from 
severe trauma.  Alignment and interspace appeared normal, 
other than a slight scoliosis of the left.  

In an undated statement, M.E. stated that the veteran had 
formerly worked for him but he was not able to rehire him 
because of his disability.  The veteran could not pull or 
push, stand for long periods, or lift or climb.  For the same 
reasons, in a separate undated statement, E.S. also stated 
that the veteran was not hired because of his disability.  

In December 1980, a VA examiner again interpreted x-ray 
findings associated with the veteran's thoracolumbar spine.  
The physician found that little if any change was seen in 
comparison with a previous study.  The irregular margin of 
the inferior surface of T-8 anteriorly was again noted and 
had not changed.  There was a Schmorl's node at the T-10 
level and the L-1 vertebral body was very slightly wedged.  
This coexisted and was to very slight degree.  No other 
pertinent findings were noted except for minimal osteophyte 
formation. 

Also of record are treatment reports dated in March 1981 
showing continued treatment for low back pain, although x-ray 
findings were normal and the assessment was chronic back pain 
secondary to old injury with no evidence of nerve root 
compression; an April 1981 report of an x-ray showing that 
the veteran had a congenital defect not related to trauma 
which had been present for 6 years if not for many years; a 
report of a VA examination conducted in May 1981 showing 
essentially normal findings with complaints of pain with 
radiation and a diagnosis of back pain; outpatient treatment 
and hospital reports dated from March 1981 to April 1983 
showing continued treatment for low back pain with discharge 
diagnoses of mechanical low back pain and congenital 
abnormality of thoracic vertebrae, 8, 9 and 10; and a 
November 1983 statement from F.H.I., wherein he  recorded an 
impression of probable old Scheuermann's disease of the 
thoracic spine and chronic soft tissue strain of the lower 
back.  

The record also shows that the veteran was rehospitalized in 
February 1984 for complaints of pain between his shoulder 
blades which was sharp stabbing, constant in nature, 
associated with numbness of the left side of the face and 
that discharge diagnoses of chronic low back pain, 
Scheuermann's disease, variant, by history, and significant 
functional overlay were made.  VA consultation in February 
1987 documented significant pain on midline palpation of the 
mid dorsal spine and an impression of congenital anomaly of 
the dorsal spine resulting in chronic mechanical pain 
symptoms.  Rehabilitation reports thereafter show that the 
veteran used a transcutaneous electrical nerve stimulation 
(TENS) and that in April 1987 the impression was congenital 
anomaly of the dorsal spine with secondary chronic mechanical 
pain.  Treatment reports also show that in September 1988 x-
rays revealed mild dorsal kyphosis, lumbar lordosis; 
incomplete fusion, or ossification, ring apophysis, anterior 
inferior aspect, T8 vertebral body; and scattered Schmorl's 
node indentation, lower thoracic/upper lumbar spine with no 
bony abnormalities noted otherwise.  

On neurological consultation in September 1989, it was noted 
that the veteran continued to use a TENS unit for back pain, 
involving the upper thoracic to the sacral region.  
Examination disclosed negative straight leg raising with no 
bowstring sign.  The veteran had a relatively supple spine 
without any focal neurological deficits.  There was no 
pinprick sensation of the entire left side and on the right 
side of the body.  The report then shows that the physician 
stated that the veteran was capable of performing any kind of 
work.  None of his disabilities in and of themselves could be 
deemed disabling.  The most disabling things have been the 
inability of physicians to conform to a consensus as to what 
is going on, to emphasize the psychosomatic components, and 
point out the perception of disability that is more 
psychological than physical.  The physician stated that he 
had reviewed the spine films and tried to explain to the 
veteran the relatively benign nature of the meager findings 
of the vertebral irregularities of the thoracic spine.  The 
one diagnosis that might be elusive and, in honesty, had not 
been adequately excluded was rheumatoid spondylosis.  There 
was no radiographic evidence of spondylitic change of the 
sacroiliac joints and the veteran did not have significant 
curvature to the spine.  The examiner concluded that some 
additional testing may be needed but he would strongly 
discourage any additional neurodiagnostic testing which would 
unnecessarily further the veteran's perception of physical 
disability.

The record also contains medical reports from Glasglo Clinic 
P.C. dated from September 1989 to February 1990 showing 
continued treatment for back pain and recording assessments 
of mid back muscle sprain and cervical and thoracic 
spinuloses.

The veteran's Social Security Administration (SSA) reports 
dated from March 1988 to February 1990, which consist of 
numerous VA and non-VA treatment reports, as well as the 
above-discussed medical evidence, are also of record.  
Included within the reports are a copy of the veteran's daily 
journal showing that he experienced constant back pain and 
duplicative medical reports of record.  In the evaluation of 
the evidence, it was noted that the claimant testified that 
he had virtually constant pain of the upper mid back from 
Scheuermann's disease and he wore a Jewett brace at all 
times, except when sleeping.  He took aspirin for pain, used 
a TENS unit, and stated that he could not bend because of the 
brace.  The veteran added that he could walk only one block, 
sit for only 30 minutes, stand for only 15 minutes, and lift 
only 3 to 4 pounds.  The medical evidence showed that the 
veteran had Scheuermann's disease, but it was relatively mild 
even at that time.  After reviewing the medical evidence, it 
was noted that it appeared that, by and large, the veteran's 
back pain associated limitations were manifestations of his 
somatoform disorder.  

Also of record are the following: medical reports dated in 
November 1993 from F.G.M., M.D., wherein he states that the 
amount of pain of the back is out of proportion with that 
which he would consider as usual such as severe mechanical 
component; medical reports from the Frances Mahon Deaconess 
Hospital, showing a diagnosis of mechanical lumbar and 
thoracic pain; a January 1994 VA examination report showing 
that the veteran maintained that the TENS unit hurt more than 
it helped and after examination, which revealed scoliosis of 
the thoracic spine, the diagnosis was Scheuermann's disease 
(caused by kyphosis and wedging of the vertebrae); and 
various VA and non-VA medical reports from dated from August 
1989 to April 1995 showing that although the veteran 
complained of severe back pain, clinical findings remained 
essentially normal.  The medical report also contain an 
August 1989 statement from J.H.J., M.D., wherein he stated 
that he could not find an explanation for the veteran's back 
pain although it seemed quite severe.  

At his personal hearing in May 1995, the veteran testified 
that because of instability and a burning sensation of the 
legs he wore a brace.  The veteran and his spouse also 
testified that he had limited range of motion, frequent 
spasms which lasted for hours at a time, and severe pain.  
The pain was located above the waist and about the shoulder-
blade area.  Numbness of the legs was also noted.  The 
veteran's spouse testified that he fell on several occasions 
and the disability interfered with sleeping.  Thereafter, the 
veteran stated that he obtained relief with prescription 
medication and had not worked since 1988 because he had grand 
mal seizures.

VA examination for fee basis in June 1995 disclosed that the 
veteran exhibited signs of amplification and that his 
physical examination was inconsistent at times.  The veteran 
had full range of motion and was nontender with no paraspinal 
or midline tenderness.  Neurological examination of the upper 
extremities was normal with a negative Hoffmann's test.  
Reflexes, strength, and vascular examination were normal.  
The thoracic spine had bearable tenderness which was first 
localized at T9-10 and then later at T6-7.  The examiner 
stated that he did not feel that those findings were 
consistent and he was able to significantly diminish the 
veteran's response with distraction.  Axial compression of 
the veteran's head did not recreate his pain and he had no 
dysesthesia of the chest wall and no evidence of scoliosis on 
forward bending.  There was no muscle spasm and no evidence 
of partial guarding.  The veteran had full range of motion of 
the lumbar spine, hips, and knees.  Neurologically, reflexes 
of the lower extremity were physiologic.  

Review of old films showed that a January 1990 magnetic 
resonance imaging (MRI) revealed no evidence of any 
abnormalities and a November 1993 MRI showed no evidence of 
pathologic abnormalities.  The reading demonstrated a mild 
bulge at T-7, 8, but the examiner did not find that this was 
clinically significant.  The assessment was chronic thoracic 
pain, etiology unknown.  

After examination, in terms of the veteran's thoracic spine, 
the examiner stated that he saw no evidence of any 
significant pathology.  There was no explanation for the 
veteran's chronic thoracic pain.  Given the inconsistencies 
of his physical examination, he believed that the veteran had 
chronic pain syndrome.  He did not believe that the thoracic 
disc bulge noted on his MRI was significant nor did he 
believe that the thoracic disc changes were significant.  In 
terms of any residual disabilities, the only disability that 
the veteran had stemmed from a chronic pain syndrome.  There 
was no permanent ratable impairment. 

April 1996 hospital reports from Saint Vincent Hospital and 
Health Center, showing treatment for a nonservice-connected 
cervical spine disability, as well as additional VA 
outpatient treatment reports dated from November 1994 to 
December 1997 showing that the veteran continued to receive 
treatment and medical statements and reports from F.G.M., 
M.D., S. J., M.D., and K.A.C., M.D., dated from January 1995 
to August 1998, are of record.

VA examination in April 1999 shows that the veteran 
complained of mid to lower thoracic spine pain, worse with 
mechanical activities, but without anterior radiation and 
lumbosacral pain.  Vague pain of the right leg was also 
present.  Neurological examination was nonfocal.  The 
examiner thereafter noted that he had reviewed the veteran's 
claims folder and that the veteran received Social Security 
benefits.  The veteran's relevant complaints mainly comprised 
of chronic, intermittent long-standing intrascapular pain, 
located lower than the pain associated with his neck.  

On physical examination, the veteran had reproducible 
tenderness at about T7-8.  Muscle spasm was not palpable at 
the lumbosacral junction and there was no thoracic 
dysesthesia.  The veteran had good chest expansion and his 
lungs were clear.  The total range of motion of the thoracic 
spine appeared to be about 10 degrees between full flexion 
and extension.  X-rays of the thoracic spine demonstrated no 
changes.  Specifically, there was some mild endplate 
ossification failure at the inferior portion of the T-8 and 
mild wedging of the vertebral bodies, but there was no 
obvious lytic lesions or sagittal plan imbalances.  Disc 
height was relatively well maintained and there was no 
ankylosis across the disc spaces.  The assessment was chronic 
thoracic pain, unchanged from previous evaluation.

Regarding the thoracic spine, after examination the examiner 
stated that he saw no change in the condition from his 
previous evaluation.  The veteran still had significant 
functional limitations associated with chronic thoracic pain, 
exacerbated by any mechanical activities.  The disability 
markedly inhibited his functional activities and when his 
flare-ups occurred he was quite incapacitated, by the 
veteran's report.  The exact etiology of his symptoms 
remained unclear.  The examiner noted that the veteran had 
previously been diagnosed with chronic somatoform pain 
disorder, which also limited his functional ability.  

Regarding the matter of whether his chronic thoracic pain was 
a result of his neck problem, the examiner stated that based 
on a very specific discussion with the veteran, the veteran 
continued to have typical intrascapular pain after the 
anterocervical discectomy and fusion although it may have 
slightly improved.  The examiner stated that the veteran had 
new, very sharp intrascapular pain as a result of his disc 
herniation.  After the disc herniation was resolved, he was 
left with his chronic baseline pain.  The examiner, however, 
did not believe that the chronic thoracic pain, for which 
service connection was in effect, was the result of his 
cervical problem but rather something intrinsic to his 
thoracic spine.

The examiner also found that the veteran's thoracic disorder 
caused increased pain and resulting fatigability.  It did not 
cause incoordination or weakened movement.  He added that the 
veteran's manifestations were unchanged from his previous 
evaluation and it would be difficult for him to perform the 
average gainful employment in any occupation.  The veteran 
had some mild increase in thoracic pain with motion of the 
thoracic spine.  However, there was no muscle atrophy or 
changes of his skin.  There were no other objective 
manifestations of disuse or functional impairment.  Based on 
the chronicity of his symptoms, complaints, and associated 
chronic somatoform pain disorder, he believed that the 
veteran's chronic thoracic pain severely limited his 
functional abilities.  The pain limited him to the extent 
that he was incapable of gainful employment.  

As previously indicated, in this case, the maximum schedular 
rating allowable has already been assigned.  Diagnostic Code 
5291 provides that severe limitation of motion of the dorsal 
spine is rated at 10 percent.  Thus, entitlement to an 
increased rating in this regard is prohibited.  38 C.F.R. 
Part 4, Diagnostic Code 5291.  Here, the Board is cognizant 
of the holding of DeLuca v. Brown, 8 Vet. App. 202 (1995), as 
well as the veteran's complaints of severe pain and the 
examiner's recent statements maintaining that the veteran had 
significant limitations associated with chronic thoracic pain 
and that the veteran's disability markedly inhibited his 
functional activities, particularly when flare-ups occurred.  
See DeLuca v. Brown, 8 Vet. App. 202 (The Court held that 
functional impairment which interferes with lifestyle and 
employment activities and supported by adequate pathology is 
recognized as resulting in disability).  Nonetheless, 
entitlement to a schedular increased rating still is not 
warranted.  When rating the veteran's functional loss, rating 
percentages provided in the applicable schedular provision 
must be considered.  See VAOPGCCPREC 9-98 (August 14, 1998).  
That is, under the circumstances presented in this case, to 
increase the veteran's assigned evaluation under DeLuca 
provisions would be tantamount to an extraschedular rating 
under 38 C.F.R. § 3.321, an outcome not envisioned by the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this case, the 
maximum percentage rating allowable under Diagnostic Code 
5291 has already been assigned.  Thus, an increased rating is 
not warranted.  38 C.F.R. Part 4, Diagnostic Code 5291.

The Board also notes that the other applicable provisions of 
Parts 3 and 4 have also been considered.  Nonetheless, the 
veteran's disability does not more nearly approximate the 
requisite criteria for an increased rating in excess of 10 
percent under those provisions either.  In this case, 
although clinical findings indicate the presence of irregular 
changes of T8, T9, and T11, those findings do not show 
evidence of any vertebra fracture, demonstrable deformity, 
spinal cord involvement, or ankylosis.  In fact, by history 
and currently, x-ray findings and MRI findings in this regard 
remain negative.  Thus, the criteria for entitlement to an 
increased rating in excess of 10 percent under Diagnostic 
Codes 5285 and 5288 have not been met.  See 38 C.F.R. §§ 4.7, 
4.31, Part 4, Diagnostic Codes 5285, 5288.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a schedular increased rating in excess of 10 percent for 
residuals of a thoracic disability and is not in equipoise.  
The veteran's appeal is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, Part 4, Diagnostic Code 5291.



ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a thoracic spine disability is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

